DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-14 are rejected as indefinite because they claim both an apparatus and method of using an apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140,1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). 
Amended claims 1 and 8 recites “wherein the chamber is activated by the pressurized fluid flow.” This limitation can be considered to be a step in an apparatus claim and thus unclear. Dependent claims are likewise rejected.

 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-17 and 19-20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by US 20090095471 A1 to Guignard.
Guignard discloses:
1.  An apparatus for activating chambers of downhole hydraulic screens, the apparatus comprising: 
an outer sleeve having a first interface directly coupled to a bottom side of  a first hydraulic screen and a second interface directly coupled to a top side of  a second hydraulic screen; 
an inner sleeve; (See figure 1,  coupling tool 119 has an inner and outer sleeve, with the outer sleeve directly coupled to two hydraulic screens 110,112- Note not special definition is given to hydraulic screen and the screens of Guignard are considered to be “hydraulic screens”)
a flow path, for conducting a pressurized fluid flow, the flow path defined as an annulus between an outer diameter of the inner sleeve and an inner diameter of the outer sleeve, comprising at least one fluid flow inlet and at least one fluid flow outlet (Figure 1, 118- upper and lower points can be considered as inlets/outlets this “flow path” can conduct  a pressurized fluid flow, as all flowing fluid is pressurized to some extent, and is considered to meet he claim limitation ); and 
the flow path is fluidly coupled to a chamber in each of the hydraulic screens ( locations at 114 and 116 can be considered as “chambers” ), wherein the chamber is activated by the pressurized fluid flow.  (As best understood from applicant’s specification, there is no special definition for activation, see [0010] and [0011], and “activating” is interpreted as at least having fluid flow along the screens, which the prior art discloses, and thus is capable of being “activated” )
2. The apparatus of claim 1, wherein the inner sleeve includes an interface for coupling with a base pipe (figure 1, base pipe 102).  
3.  The apparatus of claim 2, wherein the inner sleeve comprises an internal diameter for communicating another fluid (figure 1, 120).  
4.  The apparatus of claim 1, further comprises a hydraulic seal formed where the inner sleeve is configured to couple with a base pipe.   ( the connection between the inner sleeve (inner part of 119) and the base pipe 102 is interpreted as a hydraulic seal, otherwise the flow path would leak).
5.  The apparatus of claim 1, further comprises a hydraulic seal formed at the first interface when the outer sleeve is coupled  with the first hydraulic screen and a hydraulic seal formed at the second interface  when the outer sleeve is coupled with the second hydraulic screen.  (These interfaces are interpreted as forming a hydraulic seal, as otherwise the connection would leak )
6. The apparatus of claim 1, wherein the inner sleeve 119 further comprises an upper inner sleeve and a lower inner sleeve coupled together (Figure 3, at least 370, 372- see [0035-0036]).
7. The apparatus of claim 6, further comprises a hydraulic seal formed between the upper inner sleeve and the lower inner sleeve. ( the connections between components is interpreted as being hydraulically sealed, as otherwise the connections would leak and not function as intended)
8.  A system comprising: 
a first hydraulic screen 110 have at least one chamber 114; 
an outer sleeve (outer part of 119) having a first interface directly coupled to a bottom side of  the first hydraulic screen and a second interface directly coupled to a bottom side of  a second hydraulic screen 112; (Figure 1)
an inner sleeve (inner part of 119); 
a flow path 118, for conducting a pressurized fluid flow, the flow path defined as an annulus between an outer diameter of the inner sleeve and an inner diameter of the outer sleeve, comprising at least one fluid flow inlet and at least one fluid flow outlet(Figure 1, 118- upper and lower points can be considered as inlets/outlets this “flow path” can conduct  a pressurized fluid flow, as all flowing fluid is pressurized to some extent, and is considered to meet he claim limitation ); and 
the flow path is fluidly coupled to a chamber in each of the hydraulic screens. (Figure 1)wherein the chamber is activated by the pressurized fluid flow.  (As best understood from applicant’s specification, there is no special definition for activation, see [0010] and [0011], and “activating” is interpreted as at least having fluid flow along the screens, which the prior art discloses, and thus is capable of being “activated” )
9.  The system of claim 8, wherein the inner sleeve includes a first and second interface for coupling with a base pipe 102 (Figure 1, the inner sleeve has two interfaces (vertical and horizontal) for interfacing with 102).  
10. (Original) The system of claim 9, wherein the inner sleeve comprises an internal diameter 120 for communicating another fluid.  
11.  The system of claim 9, further comprises a hydraulic seal formed  when the inner sleeve  is coupled with the base pipe.   ( the connection between the inner sleeve (inner part of 119) and the base pipe 102 is interpreted as a hydraulic seal, otherwise the flow path would leak)
12.  The system of claim 8, further comprises a hydraulic seal formed at the first interface  when the outer sleeve is coupled  with the first hydraulic screen and a hydraulic seal formed at the second interface  when the outer sleeve is coupled  with the second hydraulic screen.  (These interfaces are interpreted as forming a hydraulic seal, as otherwise the connection would leak ).
13. (Original) The system of claim 8, wherein the inner sleeve (inner part of 119) further comprises an upper inner sleeve and a lower inner sleeve coupled together.(Figure 3, at least 370, 372- see [0035-0036]).
14. (Original) The system of claim 8, further comprises a hydraulic seal formed between the upper inner sleeve and the lower inner sleeve. ( the connections between components is interpreted as being hydraulically sealed, as otherwise the connections would leak and not function as intended)
15.  A method for activating chambers of downhole hydraulic screens, the method comprising: 
forming a base pipe 102 assembly by: Page 4 of 13Application No.: 16/945,689 In Reply to Non-Final Office Action mailed December 15, 2021 
coupling a plurality of outer sleeve (outer portion of 119) and downhole hydraulic screens (110,112) together, wherein a first end of a first outer sleeve (outer portion of 119) of the plurality of the outer sleeves is coupled to a bottom side of a first hydraulic screen 110 of the plurality of hydraulic screens, and wherein a second end of the first outer sleeve (outer portion of 119) is coupled to a top side of a second hydraulic screen 112 of the plurality of hydraulic screens; and 
coupling a plurality of  inner sleeves (inner portion of 119) and base  pipes together(102,104);  (Not see figure 4, for multiple sections or 100 , which each include an inner and outer sleeve)
running the base pipe assembly into a subterranean well ([0016], [0041],[0042]; 
wherein a flow path 118 for conducting a pressurized fluid flow is defined between an outer diameter of each inner sleeve and an internal diameter of each outer sleeve (Figure 1, 118 this “flow path” can conduct  a pressurized fluid flow, as all flowing fluid is pressurized to some extent, and is considered to meet he claim limitation )); and
pumping the pressurized fluid into the base pipe assembly, into the flow paths, and the chambers of the hydraulic screens.  (Figure 2, [0003],- See also figures 9, as best understood fluid pumped from the surface makes it way to the base pipe, out through the valve and back into the chambers)  
activating the chambers by the pressurized fluid flow.  (As best understood from applicant’s specification, there is no special definition for activation, see [0010] and [0011], and “activating” is interpreted as at least having fluid flow along the screens, which the prior art discloses, and thus meets the limitation )
16.  The method of claim 15, further comprising: 
coupling an activation module 124 to the base pipes 102,104 ; and 
pumping fluid into the base pipes , through the activation module, into the flow paths, and the chambers of the hydraulic screens.   (Figure 2, [0003],- See also figures 9, as best understood fluid pumped from the surface makes it way to the base pipe, out through the valve 124 and back into the chambers).
17. The method of claim 16, wherein each inner sleeve comprises an internal diameter for communicating another fluid.  ( Figure 1, the inter diameter is capable of this intended use)
19.  The method of claim 17, further comprises forming a hydraulic seal where each inner sleeve couples with the base pipes .  ( the connection between the inner sleeve (inner part of 119) and the base pipe 102 is interpreted as a hydraulic seal, otherwise the flow path would leak)
20.  The method of claim 15, further comprises forming a hydraulic seal where the outer sleeve couples  with the downhole hydraulic screens. (These interfaces are interpreted as forming a hydraulic seal, as otherwise the connection would leak ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18 is/are rejected as obvious over Guignard in view of US 20100096120 A1 to Ayasse.
Guignard discloses the claimed invention except releasing the fluid pumped into the base pipe; and pumping hydrocarbons from a reservoir in an earth formation through the hydraulic screen and into the internal diameter of each inner sleeve.
Guignard  discloses gravel packing and filled the area outside the screen up to a certain level. (Figure 10)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Guignard to have released the fluid pumped, once the gravel packing operation filled the area outside the screen to a desired level, as is usual and customary, and would result in the predictable results of gravel packing to the desired level.
Ayasse teaches a screen assembly and the steps of pumping  hydrocarbons from a reservoir in an earth formation through the screen and into the internal diameter of each inner sleeve (Figures 1,5 and [0064])
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Guignard to perform the step of pumping hydrocarbons from a reservoir in an earth formation through the hydraulic screen and into the internal diameter of each inner sleeve, in view of Ayasse, so as to recover hydrocarbons to the surface [0064].

Response to Arguments
Applicant’s arguments and amendments filed 7/6/22 have been fully considered.  
The amendments to each independent claims add “ for conducting a pressurized fluid flow” to the flow path and “wherein the chamber is activated by the pressurized fluid flow” .
Applicant broadly argues that the prior art does not disclose these new limitations. The examiner disagrees and points to the above modified rejections to point where and how the claims are interpreted as being anticipated by the prior art. Location 118 is considered to be equivalent to applicant’s flow path and in normal operation carries a pressurized fluid.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674